OBERDORFER, J.,
concurring.
I join in the result affirming the district court’s grant of summary judgment for the defendants. Even assuming that Serrato’s speech touched on a matter of public concern. I would hold, on the undisputed facts well-stated by the majority, that her First Amendment interest was “outweighed by the interest of the State, as an employer, in promoting the efficiency of the public services it performs,” specifically the University Student Health Center’s efficiency interest in providing its services to the students. Chappel v. Montgomery Cty. Fire Protection Disk No. 1. 131 F.3d 564, 574 (6th Cir.1997) (internal quotation marks omitted). Although necessarily fact-bound and context-specific, this conclusion is soundly within the line drawn by Supreme Court and Sixth Circuit precedent. See, e.g. Connick v. Myers, 461 U.S. 138, 146, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983); Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir.2000); see also Fox v. District of Columbia, 83 F.3d 1491 (D.C.Cir.1996), on remand, 990 F.Supp. 13 (D.D.C.1997). On this balancing theory, I join in the decision of my colleagues.